Citation Nr: 1501127	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  13-12 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the Veteran was entitled to a larger retroactive payment after his non-service connected pension award was amended effective September 1, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 decision of the St. Paul, Minnesota Pension Management Center of the Department of Veterans' Affairs (VA).  The appeal is under the jurisdiction of the Houston Texas VA Regional Office (RO).  

In November 2014, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an initial August 2006 decision, the RO granted the Veteran entitlement to non-service-connected disability pension effective February 28, 2006.  In an accompanying August 2006 notice letter, the RO noted that the Veteran was entitled to receive pension benefits in the amount of $1154 per month from March 1, 2006 but that from August 1, 2006, this amount had been adjusted to $0, due to the Veteran receiving Social Security income.  In a subsequent February 2009 letter, the St. Paul Minnesota VA pension center noted that based on an eligibility report received on February 3, 2009 and based on a phone conversation with the Veteran, it had determined (based on an increase in SSA income and allocation of the Veteran's reported medical expenses) that the Veteran's monthly pension amount had decreased from $185 to $148 effective February 1, 2009.  The pension center also noted that the adjustment of income had resulted in an overpayment of the benefits paid to the Veteran and that he would be notified shortly of the amount of the overpayment.   Subsequently, in a March 2009 letter, the pension center informed the Veteran that he had been overpaid in the amount of $37.00 and that VA planned to recoup this amount through monthly withholding beginning in June 2009.    

In a November 2009 letter, the pension center informed the Veteran that he had also been overpaid in the amount of $2640 and that VA planned to recoup this amount through monthly withholding beginning in February 2010.  Also, in a February 2010 letter, the pension center indicated that the Veteran's pension rate was $122 per month from February 1, 2009 to January 31, 2010 and remained at $122 per month from February 1, 2010 forward.  The pension center also indicated that the Veteran's recent January 2010 eligibility verification report (EVR) had indicated that income of $311 per month previously counted had reduced or stopped.  However, documentation was needed from the income payer confirming that the Veteran was no longer receiving it.  The Veteran was given until December 31, 2010 to provide this information for the period from January 1, 2009 to December 31, 2009.  The pension center noted that until this evidence was received from the income payer, the $311 per month would continue to be counted as income.  

Additionally, in a June 2010 letter, the St. Paul Management Center indicated that it had received the Veteran's correspondence indicating that his previous employment had terminated on January 30, 2006, prior to the effective date of his receipt of VA pension benefits.  However, as the form from his previous employer had not provided a breakdown of the Veteran's wages for 2006 and as the pension management center had learned that the Veteran's gross income for 2006 was $6,602, it could not assume payment terminated on the same date of the Veteran's employment termination.  Thus, it indicated that it had counted the Veteran's income from his previous employer beginning on March 1, 2006 (his pension entitlement date) to March 1, 2007.  The pension center noted that if the Veteran did not receive income from his previous employer from February 28, 2006 to December 31, 2006, he should provide documentation of this.  The pension center also noted that it was making no current adjustments to the Veteran's pension award so that his entitlement amount would continue to be $122 per month.

In the April 2011 decision, the pension management center amended the Veteran's pension award.  Effective September 1, 2006, the Veteran's award was amended to $212 per month based on "income previously reported on an Income Verification Match."  Effective December 1, 2006, the $212 rate was carried forward.  Subsequent rates were adjusted due to income and medical expenses.  Effective August 1, 2008, the Veteran's monthly pension rate was $111 per month and from February 1, 2009 through January 1, 2011, the entitlement amount was $122.  The pension center noted that the Veteran had again indicated that income of $311 per month previously counted had reduced or stopped and that documentation was needed from the income payer confirming that the Veteran was no longer receiving it.  According to a subsequent April 2011 report of general information, the Veteran phoned VA, indicating that the pension center's decision had resolved "the overpayment issue" and inquiring as to when he would be reimbursed.  He also reported financial hardship and was told to send evidence of this.  

In a May 2011 notice of disagreement, the Veteran indicated that he disagreed with the April 2011 decision.  He indicated that VA had stopped his pension effective February 1, 2010 due to an overpayment.  Subsequently, he had supplied a wage statement from Tyson showing that his 2006 wages were all received prior to February 28, 2006.  Then on January 13, 2011, he received a call and was informed that he was correct in relation to these wages and that when adjudication of his claim was complete, he would receive back pension amounts of $122 per month for 15 months or $1830.  However, on May 20, 2011, he received $472.66 from VA, leaving a balance of $1357.34.  Also, his pension payments had been supposed to restart effective May 1, 2011 with a direct deposit but this had not happened.  Therefore, he asserted that he was owed $1479.34.  In a March 2013 statement of the case, the RO noted that the Veteran's pension benefits were adjusted effective September 1, 2006.  The pension center had removed the wages of $6602 from Tyson because this income had been received prior to March 1, 2006.  The RO noted that the total retroactive payment generated from the adjustment was $1,160.66.  However, the Veteran owed a balance of $688 from an overpayment.  Consequently, this debt was recouped from the balance of the retroactive payment and the Veteran was paid the remainder, $472.66.  

From the above summarized evidence, it appears that the Veteran's retroactive payment was reduced in order to satisfy an overpayment.  It also appears that the overpayment in question is the one noted in the November 2009 letter, for $2640.  However, it is not clear from the record how this overpayment was created and it is not entirely clear how much money was being deducted from the Veteran's monthly pension check to repay the amount owed (though the Veteran does assert that all of his $122 per month check was withheld for a number of months).  Similarly, review of the record does not show how the amount of the retroactive payment to the Veteran was calculated, with the RO indicating that the total retroactive payment due to the Veteran was $1160.66 and the Veteran claiming that he was due to receive $1830.  Thus, a remand is necessary so that the AOJ may provide the Veteran an accounting that explains the basis for the payments and deductions made.  The accounting should specifically explain how the overpayment in question was created, along with the initial amount of the overpayment, and should also provide documentation of the remaining balance of the overpayment at the time that it was determined that the Veteran was due a retroactive payment for the pension adjustment effective September 1, 2006.  The accounting should also specifically explain how it was determined that the Veteran was entitled to $1160.66 in total retroactive pension as a result of the pension adjustment effective September 1, 2006.  Additionally, the accounting should detail the amount of the Veteran's monthly pension checks from February 1, 2010 to June 30, 2011, along with any other helpful information.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide an accounting that specifically explains why the Veteran was provided with a retroactive payment of $472.66 after the adjustment made to his pension amount effective September 1, 2006 (based on him not receiving any income from Tyson after February 28, 2006).  This accounting should specifically explain how the overpayment (from which part of the total retroactive payment was recouped) was created.  It should also explain the initial amount of the overpayment; how much was being withheld from the Veteran's monthly pension check to satisfy the overpayment; and the remaining balance of the overpayment at the time that it was determined that the Veteran was due the retroactive payment for the pension adjustment effective September 1, 2006.  The accounting should also specifically explain how it was determined that the Veteran was entitled to $1160.66 in total retroactive pension as a result of the pension adjustment effective September 1, 2006.  Additionally, the accounting should detail the amount of the Veteran's monthly pension checks from February 1, 2010 to June 30, 2011, along with providing any other useful information in regard to the disputed retroactive payment amount.  

2.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




